TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00048-CV



Michael and Cynthia Cabral, Appellants

v.

Copperpot Properties, LLC/ECounty Foreclosures, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 05-1333-CC1-4, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Appellants Michael and Cynthia Cabral filed a notice of appeal from an eviction
judgment.  The clerk’s record was filed on January 20, 2006.  Appellants have not filed a docketing
statement as requested by the clerk’s office and have not filed or requested a reporter’s record.  On
February 28, this Court sent a notice to appellants informing them that their brief was overdue.  The
notice stated that appellants must file a motion for extension of time to file their brief by March 10,
2006, or the appeal would be dismissed for want of prosecution.  Appellants have filed neither a brief
nor a motion for extension of time to file a brief.  Accordingly, we dismiss the appeal.
 
                                                                                                                                                                                                                                  Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   April 7, 2006
Dismissed for Want of Prosecution